DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 2, 11, 16-18, and 20 are acknowledged by the Examiner. 
	Applicant’s amendment to claim 18 has overcome the previous rejection under 35 U.S.C. 112(b). Therefore the rejection of claim 18 under 35 U.S.C. 112(b) has been withdrawn.
	Claims 1, 2, 11, 16-18, and 20 are amended in the application.
	Claims 1-8, 10-11, and 13-22 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11, and 13-22 and their corresponding rejections under 35 U.S.C. 102(a)(1) in view of Fischer et al. (US 6,716,029 B2), and 35 U.S.C. 103 in view of Fischer et al. (US 6,716,029 B2) in view of Pak (US 5,730,599) and Garrison (US 6,241,521 B1) respectively have been considered but are moot because the 
In response to Applicant’s arguments with regards to the declarations of Dr. Jeremy Tanner, and Dr. Hanna: while Dr. Tanner and Dr. Hanna may allege that they had never seen a device similar to that being claimed, as previously stated in the final office action dated 09/18/2020 on page [0004] and the Advisory action dated 12/11/2020: the claims are given more weight than affidavits when in regards to the prior art references. Therefore since the claims, as previously written on 06/12/2020, and 11/18/2020, were either anticipated, or were an obvious combination in view of the references, the affidavits were, and still are considered to be moot.
Drawings
The drawings were received on 02/18/2021.  These drawings are acceptable. Further, the drawings have overcome the previous drawing objections, therefore the previous drawing objections have been withdrawn.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower portion is configured…without an anterior or posterior wall in the parasagittal plane of claims 11 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The lower portion is defined by claim 1 as being opposite the channel portion separated by the layer, further the device as now claimed, “follows” the parasagittal plane (beside the midsagittal line), and when looking at Figure 11 it is obvious that the entire device is in a parasagittal plane with the device situated on the user’s right parasagittal plane. When consulting Applicant’s figures it can be seen that based on these definitions of the location of the lower 

    PNG
    media_image1.png
    461
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    921
    media_image2.png
    Greyscale

.
Specification
The clarification of the specification provided in the Remarks dated 02/18/2021 and the inclusion of the new figures, have overcome the previous objections. Therefore the previous objection to Applicant’s specification has been withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the lower portion is configured…without an anterior or posterior wall in the parasagittal plane  of claims 11 and 18 is not described in the specification and instead it would appear that the specification teaches otherwise (see [0040] in reference to ridges 106 .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the lower portion is configured…without an anterior or posterior wall in the parasagittal plane. This limitation is not described in Applicant’s specification (as evidenced above), seen in their drawings (as evidenced above), and directly contradicted by claims 1 and 16 from which claims 11 and 18 depend respectively, wherein claims 1 and 16 both state: “wherein the anterior wall extends downward at one point, and is configured to be positioned on a labial portion of the patient’s lower teeth and gums”. Therefore this limitation is considered to be new matter.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 11 and 18, the claims directly contradicts claims 1 and 16 from which claims 11 and 18 depends as stated above. Therefore, claim 11 is rendered indefinite due to this contradiction. For the purposes of examination, Examiner will interpret these limitations as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 10-11, 14-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 2006/0237020 A1) (hereinafter Morgan).
In regards to claim 1, Morgan discloses A bite blocker (12; see [0037]; see Figure 2; while described as a mouth guard, 12 prevents the occlusion of the covered teeth) for preventing occlusion of uncovered teeth with the jaw in a substantially resting position (see Figures 32 and 33), comprising: 
a channel portion (30; see [0037]; see Figure 2), the channel portion (30) configured to follow and engage a portion of a user's upper teeth (see [0037]; see Figure 32) at a first part of the user's mouth along both the parasagittal and transverse plane (see [0039] in reference to 12 engaging the user’s teeth (along the transverse plane of a user) substantially one side (a right or left, and therefore a parasagittal plane) of the user’s teeth), 
a lower portion (40; see [0037]; see Figure 4) opposite the channel portion (30; see Figure 4 and 6 that 40 is opposite 30), the lower portion (40) configured to follow and engage a portion of a user's lower teeth at the first part of the user's mouth (see [0037]; see Figure 32), 
a layer (20; see [0037]; see Figure 4) separating the channel portion (30) and the lower portion (40; see Figures 6-7 that 20 separates 30 and 40), the layer (20) configured to create a corresponding occlusion prevention gap of 4mm to 9mm between a uncovered upper and lower incisors of a user (see [0055] in reference to 20 being from about 4mm thick at the most anterior portion, thus the corresponding occlusion gap between the upper and lower incisors created by this thickness would also be 4mm; further evidenced by Applicant’s specification [0036] disclosing a similar thickness of the layer creating a similar occlusion gap),
an anterior wall (90 of the labial-buccal side 70 (hereinafter 90/70); see [0038]; see Figure 2), wherein the anterior wall (90/70) extends upward from the channel portion (30; see [0038]; see Figure 2 and 4) and is configured to be positioned on a labial portion of the patient's upper teeth and gums (as evidenced by it being on labial-buccal side 70), and wherein the anterior wall (90/70) extends downward at one point (see annotated Figure 4 below), and is configured to be positioned on a labial portion of the patient's lower teeth and gums (as evidenced by it being on labial-buccal side 70; see figure 4), 
a posterior wall (90 of the lingual side 80 (hereinafter 90/80); see [0038]; see Figure 2),, wherein the posterior wall (90/80) extends upward from the channel portion (30; see Figure 2 and 4) and is configured to be positioned on a lingual portion (as evidenced by it being on the lingual side 80) of the patient's upper teeth and gums (see [0038]; see Figures 2 and 4), and 
wherein the channel portion (30) is asymmetrical about a horizontal plane bisecting the layer separating the channel portion and lower portion along its length (see Figures 3-4 that 20 (and therefore 30) has an irregular shape (up and down curved line); see Figure 6 that 20 (and therefore 30) is even more so irregularly shaped than just a wavy line, and as would be asymmetrical about a horizontal plane bisecting 20), and asymmetrical about a vertical plane bisecting the bite blocker (12) at a midpoint of the channel portion (30) along its length and perpendicular to the channel portion (30), and extending down through the lower portion (40; see annotated Figure 2 below).

    PNG
    media_image3.png
    437
    559
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    603
    media_image4.png
    Greyscale

In regards to claim 2, Morgan discloses the invention as discussed above.
Morgan further discloses where the occlusion prevention gap, measured between each uncovered upper and corresponding lower tooth, is configured to be between 5mm to 7mm (see [0055] in reference to 20 having a thickness ranging from 4mm to at least 12mm, as previously stated: the corresponding occlusion gap between the upper and lower teeth created by this thickness would also be 4mm-12mm; further evidenced by Applicant’s specification [0036] disclosing a similar thickness of the layer creating a similar occlusion gap; therefore the claimed range of 5mm to 7mm is completely encompassed and anticipated by Morgan).
In regards to claim 3, Morgan discloses the invention as discussed above.
Morgan further discloses where at least a portion of the channel portion (30) and a portion of the anterior (90/70) and posterior walls (90/80) is composed of thermoplastic material (see [0077] in reference to EVA being the material for the present invention, EVA is a thermoplastic as evidenced by [0077], [0078] and Applicant’s specification [0046]) , and wherein the thermoplastic material is formable upon application of boiling water (see [0078] , and further wherein the occlusion prevention gap is between 5- 7mm (see [0055] in reference to 20 having a thickness ranging from 4mm to at least 12mm, as previously stated: the corresponding occlusion gap between the upper and lower incisors created by this thickness would also be 4mm-12mm; further evidenced by Applicant’s specification [0036] disclosing a similar thickness of the layer creating a similar occlusion gap; therefore the claimed range of 5mm to 7mm is completely encompassed and anticipated by Morgan).
In regards to claim 5, Morgan discloses the invention as discussed above.
Morgan further discloses where the posterior wall (90/80) extends upward less than the anterior wall (90/70) from the channel (30; see Figures 3 and 4).
In regards to claim 6, Morgan discloses the invention as discussed above.
Morgan further discloses where the anterior wall (90/70) and the posterior wall (90/80) each extends upward from the channel (30) more at a first distal end, configured to be located closer to the front of the mouth, than at a second distal end, configured to be located closer to the back of the mouth (see annotated Figures 3 and 4).

    PNG
    media_image5.png
    683
    744
    media_image5.png
    Greyscale

In regards to claim 7, Morgan discloses the invention as discussed above.
Morgan further discloses where the channel portion is configured to engage more than 3 teeth, but less than 9 (see [0039] in reference to 12 engaging one side of a user’s jaw, thus engaging ½ of the user’s upper teeth; as Applicant has pointed out in Remarks dated 02/18/2021 in the drawing section, a human has 8 total teeth when you begin counting from the central incisor to the third molar, and because there are only eight teeth in total the bite block 20 engages more than three teeth, but also less than 9).
In regards to claim 8, Morgan discloses the invention as discussed above.
wherein the anterior wall is asymmetric. 
In regards to claim 10, Morgan discloses the invention as discussed above.
Morgan further discloses where the bite blocker (12) is configured to engage ½ or less of the user’s upper teeth (see [0039] in reference to 12 engaging one side of a user’s jaw, thus engaging ½ of the user’s upper teeth).
In regards to claim 11, Morgan discloses the invention as discussed above.
Morgan further discloses where the lower portion (40) is configured with tooth accepting indentations along its length (see figure 4 that 40 comprises multiple indentations for accepting teeth; see [0078] in reference to molding 20 (and therefore 40) to the user’s dental model, as such after molding, there would be indentations created by the user’s teeth) and without an anterior or posterior wall in the parasagittal plane (see [0038] in reference to 12 having 90 extending from 30, 90 extending from 40, or both, therefore Morgan anticipates the lower portion without an anterior or posterior wall in the parasagittal plane).
In regards to claim 14, Morgan discloses the invention as discussed above.
Morgan further discloses wherein the layer (20) separating the channel portion (30) and the lower portion (40) is larger toward a posterior distal end, than at an anterior distal end (see [0055] and [0056] in reference to a posterior portion being larger/thicker than an anterior portion).
In regards to claim 15, Morgan discloses the invention as discussed above.
Morgan further discloses wherein the layer (20) separating the channel portion (30) and the lower portion (40) at the posterior distal end is at least 10% thicker than the layer (20) separating the channel portion (30) and the lower portion (40) at the anterior distal end (see  “at least 10%”).
In regards to claim 16, Morgan discloses A bite blocker (12; see [0037]; see Figure 2; while described as a mouth guard, 12 prevents the occlusion of the covered teeth) for preventing occlusion of uncovered teeth (see Figures 32 and 33), comprising:
a channel (30; see [0037]; see Figure 2), the channel (30) configured to curve along its length (see Figure 2) to follow and engage a portion of a user's upper teeth (see Figure 32) between the central incisor and third molar at a first part of the user's mouth (see [0038] in reference to 12 conforming to one side of the user’s mouth (i.e. a left or right) and therefore engages a user’s upper teeth between the central incisor and the third molar), the channel (30) having a first distal end (50; see [0037]; see Figure 2) configured to be positioned toward the front of a user's mouth (see Figure 2) and a second distal end (60; see [0037]; see Figure 2), configured to be positioned toward the back of a user's mouth (see Figure 2), 
a lower portion (40; see [0037]; see Figures 3 and 4) opposite the channel (see Figures 3 and 4), the lower portion (40) configured to follow and engage a portion of a user's lower teeth at the first part of the user's mouth (50; see [0037]; see Figure 32), and wherein the lower portion (40) is separated from the channel portion (30) by a layer (20; see [0037]; see Figure 4)  and wherein the layer is larger toward the second distal end (60) and narrower toward the first distal end (50; see [0055] and [0056]), and where the bite blocker (12) is configured to forms a occlusion prevention gap located at an uncovered central incisor (see [0055] in reference to 20 being from about 4mm thick at the most anterior portion, thus would form an occlusion prevention gap at an uncovered central incisor), and wherein the occlusion prevention gap at the uncovered central incisor is between 4mm to 9mm (see [0055] in reference to 20 being from  
an anterior wall (90 of the labial-buccal side 70 (hereinafter 90/70); see [0038]; see Figure 2), wherein the anterior wall (90/70) extends upward from the channel portion (30; see [0038]; see Figure 2 and 4) and is configured to be positioned on a labial portion of the patient's upper teeth and gums (as evidenced by it being on labial-buccal side 70), and wherein the anterior wall (90/70) extends downward at one point (see annotated Figure 4 above), and is configured to be positioned on a labial portion of the patient's lower teeth and gums (as evidenced by it being on labial-buccal side 70; see figure 4), 
a posterior wall (90 of the lingual side 80 (hereinafter 90/80); see [0038]; see Figure 2),, wherein the posterior wall (90/80) extends upward from the channel portion (30; see Figure 2 and 4) and is configured to be positioned on a lingual portion (as evidenced by it being on the lingual side 80) of the patient's upper teeth and gums (see [0038]; see Figures 2 and 4).
In regards to claim 17, Morgan discloses the invention as discussed above.
Morgan further discloses where the bite blocker (12) is configured to create an occlusion prevention gap between all of the uncovered upper teeth and the corresponding uncovered lower teeth that is between 4mm and 9mm (see [0055] in reference to 20 having a thickness ranging from 4mm to at least 12mm, as previously stated: the corresponding occlusion gap between the upper and lower teeth created by this thickness would also be 4mm-12mm; further evidenced by Applicant’s specification [0036] disclosing a similar thickness of the layer creating a similar .
In regards to claim 18, Morgan discloses the invention as discussed above.
Morgan further discloses where the lower portion (40) is configured with tooth accepting indentations along its length (see figure 4 that 40 comprises multiple indentations for accepting teeth; see [0078] in reference to molding 20 (and therefore 40) to the user’s dental model, as such after molding, there would be indentations created by the user’s teeth) and without an anterior or posterior wall in the parasagittal plane (see [0038] in reference to 12 having 90 extending from 30, 90 extending from 40, or both, therefore Morgan anticipates the lower portion without an anterior or posterior wall in the parasagittal plane).
In regards to claim 19, Morgan discloses the invention as discussed above.
Morgan further discloses where the posterior wall (90/80) extends upward less than the anterior wall (90/70) from the channel (30; see Figures 3 and 4).
In regards to claim 20, Morgan discloses the invention as discussed above.
Morgan further discloses wherein the bite blocker (12) is configured to create an occlusion prevention gap formed between the uncovered upper and lower incisor between 5-7mm (see [0055] in reference to 20 having a thickness ranging from 4mm to at least 12mm, as previously stated: the corresponding occlusion gap between the upper and lower incisors created by this thickness would also be 4mm-12mm; further evidenced by Applicant’s specification [0036] disclosing a similar thickness of the layer creating a similar occlusion gap; therefore the claimed range of 5mm to 7mm is completely encompassed and anticipated by Morgan).
In regards to claim 21, Morgan discloses the invention as discussed above.
wherein the channel (30) is comprised of thermoplastic material (see [0078] in reference to 12 (and therefore 30) being made from EVA; EVA is a thermoplastic as evidenced by [0077], [0078] and Applicant’s specification [0046]) and further wherein the thermoplastic material (EVA) is configured, when molded, to compress reducing the size of the layer between the channel (30) and the lower portion (40; see [0078]; EVA would compress when a user’s dental model were pressed into the EVA material; further evidenced by Applicant’s specification [0046] describing a similar process).
In regards to claim 22, Morgan discloses the invention as discussed above.
Morgan further discloses where the anterior wall (90/70) extends upward from the channel (30) more at the first distal (50) end than at the second distal end (60; see annotated Figure 3 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2006/0237020 A1) (hereinafter Morgan) in view of Fischer et al. (US 6,716,029 B2) (hereinafter Fischer).
In regards to claim 4, Morgan discloses the invention as discussed above.
Morgan does not disclose wherein the anterior wall comprises two portions, a first portion is composed of Polypropylene, and a second portion is composed of the thermoplastic material. 
However, Fischer teaches an analogous bite blocker (90; see [Col 12 ln 28-40]; see Figures 8a-d) comprising an analogous anterior wall (96; see [Col 12 ln 28-40]; see Figure 8d), and an analogous channel portion (94; see [Col 12 ln 28-40]; see Figure 8c); wherein the anterior wall (96) comprises two portions, a first portion is composed of Polypropylene (when the impression material (which is polypropylene; see [Col 12 ln 1-5]) 109 of 94 is molded with a user’s teeth, 109 will rise above the teeth and be in contact with 96, thus becoming a part of 96), and a second portion is composed of the thermoplastic material (96 is composed of a second thermoplastic material; see [Col 9 ln 60-Col 10 ln 10]; thus the anterior wall comprises two portions being polypropylene and thermoplastic material) for the purpose of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anterior wall as disclosed by Morgan and to have provided the first portion composed of polypropylene and a second portion comprised of thermoplastic material as taught by Fischer in order to have provided an improved anterior that would add the benefit of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
In regards to claim 13, Morgan discloses the invention as discussed above.
Morgan does not disclose where the anterior wall further comprises two different materials.
However, Fischer teaches an analogous bite blocker (90; see [Col 12 ln 28-40]; see Figures 8a-d) comprising an analogous anterior wall (96; see [Col 12 ln 28-40]; see Figure 8d), and an analogous channel portion (94; see [Col 12 ln 28-40]; see Figure 8c); wherein the anterior wall (96) further comprises two different materials, a first portion is composed of Polypropylene (when the impression material (which is polypropylene; see [Col 12 ln 1-5]) 109 of 94 is molded with a user’s teeth, 109 will rise above the teeth and be in contact with 96, thus becoming a part of 96), and a second portion is composed of a second thermoplastic material (96 is composed of a second thermoplastic material; see [Col 9 ln 60-Col 10 ln 10]; thus the anterior wall comprises two portions being polypropylene and thermoplastic material) for the purpose of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anterior wall as disclosed by Morgan and to have provided the anterior wall comprising two different materials as taught by Fischer in order to have provided an improved anterior wall that would add the benefit of providing a level of stiffness and flexibility as structurally required (see [Col 9 ln 60-Col 10 ln 10]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pak (US 5,730,599)

Pelerin (US 2010/0009311 A1)
Shah et al. (US 2017/0312117 A1)
Kamradt (US 2013/0247922 A1)
Ball (US 2005/0022824 A1)
Orrico (US 6,170,485 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL A MILLER/Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786